      Case 1:19-cv-00581-KWR-JHR Document 29 Filed 09/30/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

LEROY O. HERRERA,

              Plaintiff,

v.                                                                   1:19-cv-00581-KWR-JHR

ANDREW SAUL,
Commissioner of Social Security,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Proposed Findings and Recommended

Disposition (“PFRD”) entered by Magistrate Judge Jerry H. Ritter [Doc. 27], which recommends

that the Court grant Plaintiff Herrera’s request to remand his case to the Social Security

Administration. [See Doc. 18 (Opening Brief); Doc. 24 (Response); Doc. 26 (Notice of Briefing

Complete)]. Magistrate Judge Ritter issued his PFRD at the request of the undersigned presiding

District Judge, and the Commissioner of Social Security filed timely objections to the PFRD as

permitted by applicable law. [See Doc. 23 (Order of Reference); Doc. 28 (Objections)]; 28 U.S.C.

§§ 636(b)(1)(B), (b)(3); Fed. R. Civ. P. 72(b). Having reviewed de novo the objections and the

Magistrate Judge’s PFRD, the Court overrules the Objections, adopts the PFRD, and grants Mr.

Herrera a remand to the Social Security Administration.

I.     STANDARD OF REVIEW

       When resolving objections to a magistrate judge’s proposal, “the district judge must

determine de novo any part of the magistrate judge’s disposition that has been properly objected

to. The district judge may accept, reject, or modify the recommended disposition; receive further




                                               1
          Case 1:19-cv-00581-KWR-JHR Document 29 Filed 09/30/20 Page 2 of 7




evidence; or return the matter to the magistrate judge with instructions.” Fed. R. Civ. P 72(b)(3);

see also 28 U.S.C. § 636(b)(1)(C).

          The Tenth Circuit requires a “district court to consider relevant evidence of record and not

merely review the magistrate judge’s recommendation,” when conducting a de novo review of a

party’s timely, specific objections to the magistrate judge’s report. In re Griego, 64 F.3d 580, 583-

84 (10th Cir. 1995). A district court need not, however, “make any specific findings; the district

court must merely conduct a de novo review of the record.” Garcia v. City of Albuquerque, 232

F.3d 760, 766 (10th Cir. 2000).

    II.      PROCEDURAL HISTORY

          Mr. Herrera filed an application seeking disability insurance benefits under Title II of the

Social Security Act on February 9, 2016. AR at 184.1 The Administration denied Mr. Herrera’s

claims initially and upon reconsideration, and he requested and was granted a de novo hearing

before Administrative Law Judge (“ALJ”) Michael Leppala. See AR at 31-123. When questioned

by the ALJ at the hearing Mr. Herrera stated that he most recently worked as an assistant manager

at automotive parts stores and as a mechanic at automotive dealerships, having served in the

National Guard as a squad leader in Iraq and Afghanistan (2009-2010) and domestically as a

mechanic. AR at 38-41. Mr. Herrera testified that he could no longer work in any of these capacities

because of his back pain and mental impairments, specifically his anger problems and anxiety

related to his Post-Traumatic Stress Disorder (“PTSD”), which prevented him from being around

groups of people or crowds. See AR at 43-44, 51-52, 60-61.

          Ultimately, the ALJ issued an unfavorable decision, which became the Final Decision of

the Commissioner after the Appeals Council denied Mr. Herrera’s request for review. AR at 1-5,


1
 Document 11-1 comprises the sealed Certified Administrative Record (“AR”). The Court cites the Record’s internal
pagination rather than the CM/ECF document number and page.

                                                       2
       Case 1:19-cv-00581-KWR-JHR Document 29 Filed 09/30/20 Page 3 of 7




10-31, 182-183; Doyal v. Barnhart, 331 F.3d 758, 759 (10th Cir. 2003). That decision is subject

to review by this Court pursuant to 42 U.S.C. § 405(g) and 20 C.F.R. § 422.210(a).

         Relevant here, in concluding that Mr. Herrera is not disabled the ALJ rejected evidence

from the Veterans Administration (“VA”): specifically, Mr. Herrera’s VA disability ratings and

the VA’s determination that he is “unemployable” under its rules. See AR at 19-22. The ALJ did

so early in the body of his decision because “the Social Security disability program utilizes

different rules to determine disability” and because Mr. Herrera’s daily activities “and the evidence

presented are simply not consistent with a finding of disability under Social Security program rules

and regulations.” See AR at 19. Later, after summarizing supportive record and opinion evidence,

the ALJ concluded that Mr. Herrera’s ninety percent service connected disability rating and

designation as “unemployable” by the VA should be rejected (given “little weight”)2 “because they

arise from a completely different system of rules and regulations to determine disability rather than

the use of Social Security program rules and regulations.” AR at 22. The ALJ then concluded that

Mr. Herrera maintains the residual functional capacity (“RFC”) to:

         perform a full range of work at all exertional levels but with the following
         nonexertional limitations: the Claimant can understand, carry out, and remember
         simple instructions and make commensurate work-related decisions, respond
         appropriately to supervision, coworkers and work situations, deal with routine
         changes in work setting, maintain concentration, persistence and pace for up to and
         including two hours at a time with normal breaks throughout the normal workday.
         He is limited to occasional interaction with coworkers and supervisors, no
         contact with the general public, and is best suited for low stress work settings.




2
  In this context, giving “little weight” to an opinion is synonymous with “effectively rejecting” it. Chapo v. Astrue,
682 F.3d 1285, 1291 (10th Cir. 2012) (equating “according little weight to” an opinion with “effectively rejecting”
it); Crowder v. Colvin, 561 F. App’x 740, 742 (10th Cir. 2014) (unpublished) (citing Chapo for this proposition);
Ringgold v. Colvin, 644 F. App’x 841, 844 (10th Cir. 2016) (unpublished) (same).

                                                          3
       Case 1:19-cv-00581-KWR-JHR Document 29 Filed 09/30/20 Page 4 of 7




AR at 18 (emphasis added). The ALJ employed this RFC at step five of the sequential evaluation

process, in tandem with the testimony of a vocational expert, to find that Mr. Herrera can still

work. AR at 25-26.

        Mr. Herrera appealed the Commissioner’s Final Decision to this Court, and, after briefing,

Magistrate Judge Ritter recommended that the Court reverse the Final Decision and remand Mr.

Herrera’s case for further administrative proceedings. [See generally Doc. 27]. After reciting the

applicable background facts and legal standards,3 Magistrate Judge Ritter reasoned that the ALJ

failed to properly apply the controlling legal principles to this case, which caused him to disregard

relevant evidence that bears on the ultimate question – whether Mr. Herrera is disabled as defined

by the Social Security Act.[Id., pp. 6-10]. Magistrate Judge Ritter began by correctly noting that,

under the law applicable to this claim, findings by other agencies like the VA are not binding on

the Commissioner but are entitled to weight and must be considered. [Id., p. 6 (citing Green v.

Comm’r, Social Security Admin., 734 F. App’x 600, 603 (10th Cir. 2018) (unpublished) (citing

Baca v. Dep’t of Health & Human Servs., 5 F. 3d 476, 480 (10th Cir. 1993); Grogan v. Barnhart,

399 F.3d 1257, 1262-63 (10th Cir. 2005)); Musgrave v. Sullivan, 966 F.2d 1371, 1375 (10th Cir.

1992)). Magistrate Judge Ritter then applied this standard to the ALJ’s analysis in this case,

concluding that “[r]ather than identify and discount the evidence underlying the VA’s disability

ratings in this case, the ALJ simply found the ratings to be unpersuasive because the VA’s applies

different rules when determining ‘disability.’” [Id., pp. 8-9]. Magistrate Judge Ritter’s conclusion

was based primarily on the ALJ’s failure to reconcile the actual examination underlying the VA



3
  The rules and regulations applicable to determinations of disability by other governmental agencies, like the VA,
changed effective March 27, 2017. [See Doc. 24, p. 13]; see also 20 C.F.R. § 404.1504. However, because Mr.
Herrera’s application was filed in February 2016 the prior version of Section 404.1504, and the rules and case law
construing it, apply. See generally Gonzales v. Saul, CV 19-0093 SCY, 2020 WL 364843, *4-6 (D.N.M. Jan. 22,
2020) (Explaining the application of the prior regulation under Tenth Circuit law and concluding that under the new
rule an ALJ is not required to evaluate the persuasiveness of the VA’s disability rating.).

                                                        4
      Case 1:19-cv-00581-KWR-JHR Document 29 Filed 09/30/20 Page 5 of 7




ratings - which concluded Mr. Herrera’s abilities to interact socially and adapt and tolerate stress

are severely impaired - with the ALJ’s RFC findings, which assume that Mr. Herrera can “respond

appropriately to supervision, coworkers, and work situations” so long as he is limited to

“occasional interaction with coworkers and supervisors” and “no contact with the general public”

all while being “best suited for low stress working settings.” [Id.]. In sum, Magistrate Judge Ritter

concluded that the ALJ’s failure to recognize the basis of the VA’s ratings left his dismissal without

the required analysis and deference that should have been afforded to the underlying evidence,

even if the ratings themselves were permissibly rejected. [Id.].

   III.      THE OBJECTIONS

          The Commissioner objects to Magistrate Judge Ritter’s analysis, arguing the ALJ’s

decision should be affirmed because he “expressly” considered Mr. Herrera’s VA ratings over time

and specifically weighed the doctor’s opinions that formed the basis of the VA’s ratings. [Doc. 28,

p. 2 (citing AR at 636)]. The Commissioner points out that the ALJ weighed treating doctor

Manno’s opinions, including the letter he wrote on Mr. Herrera’s behalf, and gave them

“significant weight, and explained how this record supported the ultimate RFC finding.” [Id., p.

4]. As such, the Commissioner argues that Magistrate Judge Ritter’s premise – that the ALJ

ignored unfavorable evidence when discarding the VA ratings – is mistaken, rendering his

conclusion (that the ALJ failed to adequately analyze that evidence under the regulations)

unsupported.

   IV. ANALYSIS

          The Court overrules the Commissioner’s objections. The Court has reviewed the record

de novo and agrees with Magistrate Judge Ritter that the ALJ’s analysis of Mr. Herrera’s VA

ratings was inadequate because it did not demonstrate consideration of the actual records



                                                  5
      Case 1:19-cv-00581-KWR-JHR Document 29 Filed 09/30/20 Page 6 of 7




underlying the VA’s ratings. The Commissioner’s argument to the contrary specifically

acknowledges the page from the VA’s examination that Magistrate Judge Ritter identified as

inconsistent with the ALJ’s RFC, [see Doc. 28, p. 3 (citing AR at 636); compared Doc. 27, p. 9

(same)], but then argues, without critically reviewing that page, that the ALJ considered the entire

record including the VA’s examination. [Id., p. 4 (citing AR at 17-24)]. However, even cursory

review of the record surrounding the page Magistrate Judge Ritter identified demonstrates that the

VA’s ratings were based on the disability benefits questionnaire completed by Bonnie Chavez,

Ph.D., who concluded that Mr. Herrera’s abilities to interact socially, adapt and tolerate stress are

severely impaired (AR at 623-638). This fact directly contradicts the Commissioner’s present

position that the ALJ’s consideration of Dr. Manno’s records and opinions demonstrates due

consideration of the VA’s ratings. In fact, nowhere in the ALJ’s decision is Dr. Chavez’ name

mentioned, and the ALJ’s discussion of Exhibit 9F (where the VA ratings are located) is confined

to one paragraph that opines that Mr. Herrera’s treatment records are supportive of the formulated

RFC (see AR at 20). However, as Magistrate Judge Ritter ruled, that RFC does not adequately

address the severe restrictions underlying the VA’s ratings as noted by Dr. Chavez. Thus, because

the ALJ’s RFC conflicts with the evidence supporting the VA’s ratings, it was imperative that the

ALJ explicitly discuss the records underlying those ratings and explain any inconsistencies with

his formulated RFC. Failure to do so was error under well-established law.

       “[A]bsent an explanation, an ALJ is not entitled to pick and choose through an

uncontradicted medical opinion, taking only the parts that are favorable to a finding of

nondisability.” Trujillo v. Comm'r, SSA, 818 F. App’x 835, 842 (10th Cir. 2020) (unpublished)

(quoting Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007)). The Commissioner’s present

objections argue that the ALJ in this case avoided such error, even though the actual decision fails



                                                 6
       Case 1:19-cv-00581-KWR-JHR Document 29 Filed 09/30/20 Page 7 of 7




to mention Dr. Chavez or her evaluation. The Court agrees with Magistrate Judge Ritter that,

though VA ratings are not binding, they must be considered, and the ALJ’s failure to consider the

evidence underlying the VA ratings in this case demonstrates unwarranted and unsupported

rejection of another U.S. governmental agency’s conclusions contrary to controlling law.

    V. CONCLUSION

        The Commissioner was required to consider the evidence underlying the VA’s disability

ratings (Dr. Chavez’ report) and explain why the ratings were not entitled to deference in

determining Mr. Herrera’s entitlement to Title II benefits. Because the Commissioner failed to

properly apply the law and consider Dr. Chavez’ opinions, this case must be reversed and

remanded for further proceedings.4

        THEREFORE Mr. Herrera’s request that the Court reverse and remand the Final Decision

in his case [Doc. 18] is GRANTED. This case will be REMANDED to the Commissioner for

further proceedings consistent with this opinion by a separate Final Judgment under Federal Rule

of Civil Procedure 58.

        IT IS SO ORDERED.




4
 The Court agrees with Magistrate Judge Ritter’s determination that Mr. Herrera’s request for an immediate award of
benefits should be denied. [See Doc. 27, p. 9 n.7 (citing Winick v. Colvin, 674 F. App’x 816, 822 (10th Cir. 2017)
(unpublished); Salazar v. Barnhart, 468 F.3d 615, 626 (10th Cir. 2006)).


                                                        7
